Citation Nr: 1813119	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO. 15-27 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel



INTRODUCTION


The Veteran served on active duty from January 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2016, the Board denied service connection for the issues of the Veteran's bilateral hearing loss and tinnitus. The Veteran appealed the Board's denial of service connection to the United States Court of Appeals for Veterans' Claims (Court). In June 2017, the Court issued a memorandum decision which vacated the January 2016 Board decision; and remanded the Veteran's appeal to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Given the Court's memorandum decision, the case is REMANDED for the following action:

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Return the file to the VA examiner who conducted the July 2013 VA audio examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his hearing loss and tinnitus disabilities. All indicated tests and studies should be accomplished and the findings reported in detail.

The examiner should address whether the Veteran's current hearing loss and tinnitus are attributable to his in-service noise exposure resulting from his duties as an aircraft mechanic.  

If the examiner concludes the changes in the Veteran's hearing during service do not constitute a threshold shift, their conclusion must be supported with a complete rationale. Their rationale must address why the examiner's opinion differs from the Occupational Health and Safety Administration (OSHA) definition of a standard threshold shift (a change of 10 dB or more). 

As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In the Veteran's December 1971 enlistment documentation he is noted to have, pure tone thresholds, in decibels, of 5, 5, 5, 5and 0 in the right ear and 20, 5, 5, 5, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

* In the Veteran's January 1976 exit examination he is noted to have, pure tone thresholds, in decibels, of 20, 15, 5, 10 and 5 in the right ear and 15, 20,20, 20, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.

* The Veteran's Report of Separation from the Armed Forces (DD Form 214) shows that his MOS was an aircraft mechanic, which likely exposed him to acoustic trauma. Therefore, his contentions of in-service noise exposure are deemed consistent with the circumstances of his service

* In April 2015 the Veteran submitted an article titled: "What is Considered a Standard Threshold Shift?" The article states that an average change of 10dB or more at 2000, 3000, or 4000 Hz in either ear is considered a "Standard Threshold Shift" (STS) under criteria laid out by the Occupational Health and Safety Administration (OSHA). 

* In July 2012, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were 35, 45, 45, 50, and 40 in the right ear and 30, 40, 40, 45, and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner noted functional loss reflected in difficulty understanding normal conversations and talking loudly. The examiner recommended binaural amplification to improve communication ability. The examiner also noted that tinnitus was reported.

* In July 2013, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were 25, 25, 25, 25, and 25 in the right ear and 25, 20, 20, 15, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 90 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner noted functional impairment which resulted in difficulty hearing others during conversation and speaking more loudly than necessary. The examiner also noted a diagnosis of recurrent tinnitus. The examiner noted the hearing loss was not attributable to the Veteran's service because there was no "clinically significant" increase in thresholds noted over the Veteran's service. 

* In September 2016, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were 20, 35, 40, 45, and 60 in the right ear and 30, 35, 40, 45, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. Based on these results, the VA examiner concluded the Veteran had bilateral sensorineural hearing loss. The examiner noted functional loss reflected in daily life and recommended binaural amplification to improve communication. The examiner also noted a diagnosis for tinnitus.

2. Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




